                       Case 1:20-mj-01415-DLC Document 4 Filed 10/21/20 Page 1 of 1
$2 5HY &ULPLQDO&RPSODLQW


                                      81,7(' 67$7(6 ',675,&7 &2857
                                                                IRUWKH
                                                     District of Massachusetts
                                                 BBBBBBBBBB'LVWULFWRIBBBBBBBBBB

                  8QLWHG6WDWHVRI$PHULFD
                             Y
                                                                           &DVH1R
               -26( /8,6 58,= 9,//$/21$                                               '/&



                            Defendant(s)


                                                &5,0,1$/&203/$,17
          ,WKHFRPSODLQDQWLQWKLVFDVHVWDWHWKDWWKHIROORZLQJLVWUXHWRWKHEHVWRIP\NQRZOHGJHDQGEHOLHI
2QRUDERXWWKHGDWH V RI                  2FWREHU                LQWKHFRXQW\RI               (VVH[           LQWKH
                        'LVWULFWRI        0DVVDFKXVHWWV       WKHGHIHQGDQW V YLRODWHG

             Code Section                                                    Offense Description
 86&  D  DQG E  $                  'LVWULEXWLRQ RI  JUDPV RU PRUH RI IHQWDQ\O
 YL




          7KLVFULPLQDOFRPSODLQWLVEDVHGRQWKHVHIDFWV
6HH DWWDFKHG DIILGDYLW RI '($ 6SHFLDO $JHQW $GDOEHUWR *DUFLD




          ✔ &RQWLQXHGRQWKHDWWDFKHGVKHHW
          u


                                                                                              Complainant’s signature

                                                                                    $GDOEHUWR *DUFLD '($ 6SHFLDO $JHQW
                                                                                               Printed name and title

6ZRUQWRE\WKHFRPSODLQDQWYLDWHOHSKRQHLQDFFRUGDQFHZLWK)HG5&ULP3


'DWH             
                                                                                                 Judge’s signature

&LW\DQGVWDWH                     %RVWRQ 0DVVDFKXVHWWV                      +RQ 'RQDOG / &DEHOO 86 0DJLVWUDWH -XGJH
                                                                                               Printed name and title
